DISSENTING OPINION IN NO. 41,011.
WOODLEY, Presiding Judge.
In this case appellant, referred to in the majority opinion as a 34 year old housewife, sought relief by habeas corpus from confinement and restraint by virtue of the indictment in Cause No. C-675155-K pending in Criminal District Court No. 4 of Dallas County, Texas.
*447This indictment alleged that appellant and 21 year old Willard Lee Jobe, acting together on or about November 3, 1967, did voluntarily and with malice aforethought kill Joe C. Williams by shooting him with a gun and the district attorney has given notice that the state will seek the death penalty.
After hearing the evidence the trial court overruled appellant’s contention that this was not a case where the proof of guilt was evident and the contention that a dispassionate jury would not assess capital punishment “because of the evidence with reference to the relationships of the parties involved.”
The evidence should be held sufficient to sustain the judgment of the trial court remanding appellant as well as her co-defendant to jail without bond to answer the indictment charging them with the offense of murder with malice.
BELCHER, J., joins in the above dissent.